IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,426-01


                     EX PARTE GREGORY JAY HARRISON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 075903-01-D-WR IN THE 320TH DISTRICT COURT
                            FROM POTTER COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to assault with family violence by impeding breathing or circulation

and was sentenced to twenty years’ imprisonment. He did not appeal his conviction. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On June 4, 2020, the trial court entered an order designating issues. The district clerk

prematurely forwarded this application to this Court before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

       The trial court shall make findings of fact and conclusions of law within ninety days from
the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: August 19, 2020

Do not publish